DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicants’ response of January 15, 2022, to the non-final action mailed November 15, 2021, has been entered.  No claims have been amended, claim 5 has been cancelled, and no claims have been cancelled. Accordingly, claims 1-4 and 6-19 are pending and under current examination.
Withdrawn Claim Rejections - 35 USC § 112
	Claim 5 was rejected in the previous Office action mailed November 15, 2021, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has cancelled claim 5 rendering the rejection moot.  Accordingly, the rejections are hereby withdrawn. 
Response & Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-4 and 6-19 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yan et al. (Pub. No.: US 2006/0229711; Pub. Date: Oct. 12, 2006) .
	Regarding claims 1-4, Yan discloses a degradable medical implant (abstract) wherein the implant is an iron metal or iron alloy ([0016], [0018], and [0021]). that is at least partially coated by contact with a protective coating of a polymer ([0108], [0111], and [0114]) and zinc [0116], wherein the polymer coating is polyester is poly lactic acid or polyglycolic acid [0114].  But Yan does not disclose the molecular weight of the polymer coating, the molecular weight of the low molecular weight portion or the mass fraction of the residual monomer, and wherein the corrosion protection element (including zinc coating) of less than approximately 15%  by weight [0097]

	However, in the same field of endeavor of medical degradable implants comprising iron or iron alloy with a degradable polymer polyester coating  Zhang discloses with a; wherein the polyester has a molecular weight from 20,000 to 1,000,000 (abstract, [0008]).

	With respect to the residual monomers value or the low molecular weight portion, the combination of Yan and Zhang do not disclose these values, however the claimed absorbable iron based device comprising a zinc protector in contact with the substrate  and a degradable polyester in contact with the substrate appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the components of the device of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence  composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	Regarding claim 6, this is a product by process claim directed toward the degradable polyester.  The combination of Yan and Zhang discloses the instantly claimed degradable polyester including poly lactic acid or polyglycolic acid [0114] and a blend of poly lactic acid and polyanhydride [0114] as fully set forth above.  The claimed products of this instant application and the combination of Yan and Zhang are identical or substantially identical.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are 


	Regarding claim 9, Yan discloses wherein the protective coating is zinc [0116].

	Regarding claim 10, Yan discloses wherein the metal has a surface corrosion protection element (zinc) of less than approximately 15%  by weight [0097] 


	Regarding claim 11, Yan discloses wherein the degradable polyester is poly lactic acid or polyglycolic acid [0114].

	Regarding claim 12, Yan discloses wherein the degradable polyester is a blend of poly lactic acid and polyanhydride [0114].
	Regarding claim 13, Yan discloses wherein the coating material has different degradation rates [0111] and comprise copolymers including polyurethane, polymethyl methacrylates [0113] and poly(lactic acid) and poly(glycolic acid) [0113].  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine polyurethane and poly(lactic acid) as a matter of combining prior art elements according to known methods to yield predictable results of a coating that provides a protective layer around the implant in order effect the degradation rate of said implant.


	Regarding claim 15, Yan discloses wherein the protective polymer coating the at least part of the surface of the implant ([0108] and [0114]) wherein the device is an iron or iron alloy based device ([0016], [0018], and [0021]).

	Regarding claim 16, Yan discloses wherein the iron based device is made of iron metal ([0018] and [0021]).

	Regarding claim 17, Yan discloses wherein the amount of the active agent ranges from 1 nanogram/cm2 to 1000 microgram/cm2 and is configured to be released from the implant over a period ranging from 1 day to 3 years wherein the biological active  is 33% and the coating is 66% ([0118], [0129], [0129], [0136]).  Accordingly, one of ordinary skill in the art would know how to adjust the amount of the amount of active agent and polymer coating in order to get the desired release level over the desired amount of time.

	Pursuant to MPEP 2144.05(II)(A) “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) 
	
	Regarding claim 18, Yan discloses wherein the active agent is rapamycin (aka  sirolimus) [0122].
	Regarding claim 19, Yan discloses wherein the biodegradable medical implant is a vascular or non vascular stent (abstract).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Yan et al. and Zhang et al. to include a the polyester with a molecular weight from 20,000 to 1,000,000 as disclosed by Zhang as part of a degradable polyester coating on an absrobabe iron based medical implant comprising a zinc containing coating and a degradable polyester coating as disclosed by Yan as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include a know molecular weight polyester in order to better understand the degradation profile of the polymer.  One who would have practiced this invention would have ha reasonable expectation of success because Yan had already dislosed an absorbable iron based implant with a zinc containing protector and a degradable polyester contact covering while Zhang provided guidance with respect to the molecular weight of said covering.   It would have only required routine experimentation to have a polyester covering of known molecular weight to achieve a known depredation as required by the instantly claimed invention.
prima facie obvious to one of ordinary skill at the time of filing.


Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that the claimed invention attempts to control the degradation process and degradation of the polyester as it relates to residual monomer and molecular weight distributions.  US 2016/0279303 does not disclose the instantly claimed molecular weight.  Applicant is not aware of any prior art that teaches or suggests the claimed composition and India has established the allowability/patentability of claim 1 with essentially the same pending claim 1.  The only difference is that the words less than or equal to have be replaced by in the range of.  Additionally, neither Yan nor Zhang tach or suggest the mass ratio of zinc-containing protector to iron based substrate.
	Applicant’s argument has been fully considered, but not found persuasive.  The non-final Office action clearly states that with respect to the residual monomers value or the low molecular weight portion, the combination of Yan and Zhang do not disclose these values.  However the claimed absorbable iron based device comprising a zinc protector in contact with the substrate  and a degradable polyester in contact with the substrate appears to be the same as the prior art, absent a showing of unobvious differences.  Specifically, the degradable polyester is the instantly claimed polylactic acid or polyglycolic acid [0114].  
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	Additionally, it must be pointed out that the claim recites “a low molecular weight portion is less than or equal to 5 percent” less than 5 percent includes wherein the low molecular portion is 0 or absent.  Accordingly, the claim as written does not even require a low molecular weight portion of the degradable polyester and in such embodiments wherein there is no low molecular weight portion the recitation of the molecular weight is moot.
	With respect to the mass ratios pursuant to MPEP Pursuant to MPEP 2144.05(II)(A) “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of 
	With respect to Applicant’s argument concerning the patent granted in India, as the instant Application is being prosecuted before the United States Patent and Trademark Office, Applicant will need to overcome the 103 type rejection as per the statutes and case law of this country.

	Thus, the rejection is maintained for the reason of record and foregoing discussion.
Response & Maintained Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
	Claims1, 9, 11-16, and 18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15,  18,  20, 22,  23, 24, 25, and 26, of U.S. Patent No.10,946,121 for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of patent 10,946,121 both recite an absorbable iron based device with a zinc containing protector and a degradable polyester in contact with the iron based substrate or the zinc containing protector.  The dependent claims overlap in scope as to the specific polymer(s) of the polyester, the placement of the zinc containing protector,  and the active agent.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicant will submit a terminal disclaimer to address any double patenting rejections after the pending art rejection is resolved.

.
	
Conclusion
No claims are allowed.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617